TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00375-CR
                                      NO. 03-06-00376-CR
                                      NO. 03-06-00377-CR




                                     Charles Davis, Appellant

                                                 v.

                                  The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
                   NOS. 2034215, 9040508 & D-1-DC-05-900009
                HONORABLE JON N. WISSER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               In June 2005, appellant Charles Davis pleaded guilty to an information accusing

him of possessing cocaine and to two indictments accusing him of family violence assault. See

Tex. Health & Safety Code Ann. § 481.115 (West 2003), Tex. Pen. Code Ann. § 22.01

(West Supp. 2006). The trial court adjudged him guilty of the three offenses and assessed eight-year

prison terms, but the court suspended imposition of the sentences and placed appellant on

community supervision. In May 2006, the court revoked supervision in each case after appellant

admitted some of the violations alleged in the State’s motions to revoke. The court imposed three

concurrent five-year prison terms.
               Appellant’s court-appointed attorney filed a brief concluding that the appeals are

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967), by presenting a professional evaluation of the records demonstrating why there are no

arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,

573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);

Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137

(Tex. Crim. App. 1969). Appellant received a copy of counsel’s brief and was advised of his right

to examine the appellate records and to file a pro se brief. No pro se brief has been filed.

               We have reviewed the records and counsel’s brief and agree that the appeals are

frivolous and without merit. We find nothing in the record that might arguably support the appeals.

Counsel’s motion to withdraw is granted.

               The judgments of conviction are affirmed.




                                              ____________________________________________

                                              Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Affirmed

Filed: December 1, 2006

Do Not Publish



                                                 2